Citation Nr: 1737971	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  07-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased scheduler disability rating for service-connected coccidioidomycosis (lung disorder), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased extra-schedular disability rating for service-connected coccidioidomycosis (lung disorder), currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1955 to September 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which denied the claim on appeal.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

The Board remanded this case in December 2011, March 2014, July 2014, and July 2015.  This case is now returned to the Board for further review.  

The Veteran testified at a travel board hearing before an Acting Veterans Law Judge sitting at the RO in Phoenix, Arizona in March 2011.  A transcript of that proceeding is located in the electronic claims folder.  As the Acting Veterans Law Judge is no longer before the Board, the Veteran was offered the opportunity to testify at another hearing by a January 2014 letter.  38 C.F.R. §  20.717 (2016).  The Veteran responded in January 2014 that he did not wish to have another hearing.  As such, the Board proceeds based on the evidence of record.  

A TDIU claim is part of an increased rating claim when raised by evidence of the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the issue of TDIU has been raised by the record, in particular, the Veteran's July 2015 Written Brief Presentation.

By rating decision dated May 2015, the RO granted an increased rating from 30 percent to 50 percent, effective January 2007, for the Veteran's service connected lung disorder.  The increased rating constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (noting that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

On May 29, 2016, during the pendency of this appeal, the Veteran died.  In an October 2016 Administrative Decision, the RO determined that he Veteran's spouse, Janice L. Baldwin, is substituted as the proper claimant for the purposes of basic eligibility for Substitution upon Death of Claimant.  38 U.S.C.A. §§ 5121A (West 2014); 38 C.F.R. §§ 3.152(b), 3.1000 (2016).

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM). LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to an increased extraschedular rating and TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's residuals of coccidioidomycosis manifested itself as a chronic pulmonary mycosis requiring suppressive therapy without persistent fever, weight loss, massive hemoptysis, or night sweats.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent percent for the service connected residuals of coccidioidomycosis have not been met.  38 U.S.C.A. § 1155, 5103, 5013A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, DC 6835 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA respiratory examinations in April 2007, May 2008, April 2009, January 2012, and March 2015.  The Board finds that the April 2007 VA examination is adequate as it took a full history from the Veteran regarding his symptoms.  The April 2009 VA examination is inadequate because the examiner did not perform a PFT to determine the current level of severity of the restrictive lung disease, nor did the examiner appear to elicit a full history from the Veteran of his symptoms.  The January 2012 VA examination is adequate because the examiner performed PFTs, addressed the Veteran's subjective complaints, stated the objective findings, and addressed the rating criteria.  The Board finds that the March 2015 VA examination in this case is adequate, as it is predicated on an examination and fully addresses the rating criteria that are relevant to rating the disability in this case.  This examination also included the Veteran's subjective complaints about his disability.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

Finally, the board finds that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a prior remand).  The Board remanded this case in December 2011, March 2014, July 2014, and July 2015 for further development.  In December 2011 this case was remanded to obtain current VA and private treatment records and to obtain a new VA examination with the appropriate diagnostic testing to accurately determine the current level of severity of the service-connected coccidioidomycosis (lung disorder).  In the January 2012 response to the VA notice, the Veteran indicated that he had no other treatment records to submit for his claim.  A new VA examination was completed in January 2012.  In March 2014 this case was remanded for the RO to secure treatment records of the Veteran identified by the Veteran in a January 2014 letter, specifically to include private treatment records from Dr. H.G. and VAMC Tucson.  An April 2014 correspondence was sent to the Veteran requesting medical authorizations for the records from Dr. H.G.  By June 2014, there was no response from the Veteran authorizing the release of the records.  In June 2014 medical records from VAMC Tucson January 2010 to March 2012, VAMC Boise June 1997 to June 2007, and Central Texas HCS May 2008 - January 2010 were obtained.  

The Board remand in July 2014 requested that the RO secure current VA treatment records, and private treatment records from Dr. H.G.  In July 2014 correspondence was sent to the Veteran requesting authorization to obtain the records.  In July 2014 records were obtained from VAMC Tucson.  In August 2014 the Veteran provided a signed medical authorization for Dr. H.G.  In November 2014 the RO issued a SSOC, but the records from Dr. H.G. had not been received and were not considered.  Accordingly, there was no substantial compliance with that aspect of the remand; however, as the claim was later readjudicated in a SSOC, substantial compliance was satisfied later. 

The Board remand in December 2014 requested that the RO obtain current VA treatment records, obtain complete private treatment records from Dr. H.G., and to obtain a new VA examination to determine whether and to what extent the Veteran's current symptoms are reflected in the ratings criteria.  VA records were received February 2015.  In March 2015 records were obtained from Dr. H.G.  In March 2015 the Veteran received an adequate VA examination.  Accordingly, the directives of the December 2014 remand were met.  In July 2015 this case was remanded to obtain Social Security Administration (SSA) records, to provide the Veteran appropriate notice regarding the TDIU issue, and to confirm the Veteran's current address.  In December 2015, correspondence was received from SSA indicating that records for the Veteran do not exist and further efforts to obtain them would be futile because the medical records have been destroyed.  The correspondence regarding the notice for TDIU was sent in December 2015 and the Veteran's current address was confirmed in December 2015.  Accordingly, the directives of the July 2015 remand were met.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's lung disability is currently evaluated at 50 percent disabling.  The only higher evaluation under the Schedule of Ratings for the Respiratory System is a maximum 100 percent rating for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  38 C.F.R. § 4.97, DC 6835.  

In May 2004 private records, the medical provider found that the Veteran's lungs were clear, but that the Veteran does have some decreased breath sounds in the base on the right.  In May 2004 private treatment records, the Veteran reported that he was feeling poorly.  The Veteran reported that he felt very cold, clammy and sweaty and had some shortness of breath with a cough or sputum production.  In a November 2004 private record, the medical provider found that the Veteran's air movement was fair through the lungs and that the lungs definitely decreased with prolonged expiratory phase.  The provider found no rales.  In November 2004 private records, the medical provider found that the Veteran did not have shortness of breath, wheezing or asthma, cough or sputum production, or pneumonia or bronchitis.  The provider found that the respiratory effort was normal, lungs were clear to auscultation and percussion without rales, rhonchi or wheezing. The provider intermittent wheezing, chronic obstructive pulmonary disease (COPD), and that the Veteran is limited by shortness of breath in terms of his physical activity.  

Again in November 2004 a private treating provider found that the Veteran was positive for shortness of breath and an occasional cough.  The provider also found that the lungs appear clear.  Again in November 2004, the Veteran was seen for hemoptysis.  The medical provider found that there was no change in the appearance of the chest from November 2004.  There were no pulmonary infiltrates or masses seen.  In other private records from November 2004, the Veteran reported that he has a cough productive of light brown sputum.  The Veteran stated that he has been told that he has chronic bronchitis.  The Veteran also reported night sweats almost every night.  

In December 2004 a private treatment provider found that the Veteran has chronic cough, but no paroxysmal nocturnal dyspnea.  That same month, another treatment provider also found that the Veteran was negative for fever and chills but that the Veteran has been somewhat weak with the episode of rapid heartbeat with chest pressure.  In other December 2004 private records, the Veteran denied any difficulty breathing during an emergency room note for rapid heartbeat with chest pressure.  

In March 2005 private records, the Veteran was seen for a complaint of rapid heart rate and chest pain.  The medical provider noted that the Veteran has a slight shortness of breath and a mild chronic cough that remains unchanged.  Upon examination, the medical provider found that the lungs were clear with mildly diminished breath sounds throughout.  

In an April 2007 VA record, the Veteran reported that he experienced productive wheeze, and frequent dyspnea when walking more than 100 yards.  

At the April 2007 VA examination, the Veteran reported a chronic cough, intermittent hemoptysis, malaise, fatigue, and night sweats.  The Veteran also stated that he has had chest pain 90 percent of the time since surgery in 1975.  The pain is located anteriorly in the right sub mammary area.  The pain has an aching quality.  The pain is shocking and momentarily severe.  Its duration is brief - for seconds.  The pain is sporadic and not repetitive when present.  The Veteran stated that the pain occurs presently at a frequency of once per week.  The Veteran also stated that he experiences limiting shortness of breath walking fast on level, climbing stairs, using lawn mower for ten minutes (6 passes), walking hills (as for example at the Boise VAMC) and deer hunting.  The Veteran has stopped deer hunting as of 2006 due to dyspnea on exertion (DOE).  The Veteran stated that sexual activity has been limited in recent years.  The Veteran stated that he quit smoking in 2003.  

The VA examiner found that the Veteran did not use immunosuppressive medications or antibiotics, but had a history of cough that is intermittent and less than daily.  The examiner found the cough to be productive with frequent clear sputum that is never purulent, occasionally blood-tinged, and never bloody.  The Veteran has a history of hemoptysis that occurs one time and is moderate in amount.  There is a history of dyspnea that never happens at rest, occasionally happens on mild exertion, and frequently happens on moderate and severe exertion.  There is also a history of anorexia.  There is a history of frequent chest pain at rest, but none on exertion.  And finally there is no history of fever.  The examiner opined that the brief right sided chest pains are at least as likely as not caused by or a result of original surgical treatment of his granulomatous caseation lung disease currently known as residuals of coccidioidomycosis, and there is no evidence of active granulomatous pulmonary disease.  The examiner further reasoned that although surgery is remote in time, the chest pain is consistent with a chest wall source from the right side.  And finally, there is no progressive radiographic disease, no constitutional symptoms of chronic infectious progressive lung disease, and no specific symptoms suggesting active infectious progressive lung disease.  

In the Veteran's October 2007 substantive appeal, the Veteran stated that the April 2007 VA examination did not show his trouble breathing when dressing or putting on or removing shoes and socks.  The Veteran stated that he had problems sleeping at night, which led to problems staying awake in afternoons.  The Veteran stated that he had no recent treatments and doctors don't know how or what to do with his symptoms.   

At the May 2008 VA examination, the Veteran reported that he suffers from symptoms of dyspnea on exertion, stooped posture, speckled amounts of hemoptysis once every two or three months, mild cough with sputum, and night sweats.  The examiner found that there were no significant clinical changes since the previous VA examination that were noted on history or physical examination.  The chest x-ray and PFT results are noted from previous VA examinations and are not deemed indicated for repetition, in view of the lack of any apparent clinical change.  The examiner opined that the Veteran's current symptoms of dyspnea on exertion, stooped posture, and clinical findings are all consistent with the condition of COPD and are most likely not indicative of any active coccidioidomycosis, nor residual thereof.  Also, the examiner found that the Veteran's speckled amounts of hemoptysis once every two or three months with no fever or weight loss, mild cough with sputum (mostly in the AM) is consistent with the Veteran's COPD.  

In an October 2008 VA treatment record, the Veteran reported that he had night sweats sometimes requiring change of t-shirt, sleeping poorly, daytime fatigue and sleepiness, cough, occasional spot of blood in sputum, and when he is congested he can't cough up the sputum.  The Veteran stated that this hemoptysis has been present without change in severity or frequency since 1979.  The Veteran says that the cough causes stinging or burning sensation near the area of prior thoracotomy.  The Veteran also states that he has dyspnea on exertion without chest pain.  In another October 2008 record, the provider stated that the recurrence of night sweats in the Veteran with previous coccidioidomycosis is worrisome but not convincing for recurrence of the disease.  In October 2008 VA record, the medical provider stated that the Veteran's hemoptysis is a long standing problem that has not changed in character or frequency.  In October 2008 the Veteran reported that he has been having difficulty breathing, when congested he can't cough up sputum, night sweats, difficulty sleeping at bedtime, and tiredness throughout the day.  In the VA treatment records from May 2008 to January 2010, the Veteran complains of dyspnea on exertion without chest pain, night sweats sometimes requiring a change of t-shirt, sleeping poorly, daytime fatigue, sleepiness, non-productive cough, occasional blood in sputum, stinging or burning cough, and hemoptysis since 1979.  

A November 2008 PFT in a VA medical record was interpreted as moderate to severe airflow obstruction, mild restrictive lung disease, mild air trapping is suggested, moderately to severely decreased diffusion capacity, and increased airway resistance.  The medical provider found that this study is consistent with coexisting COPD and mild restrictive lung disease.  In a November 2008 VA record, the Veteran stated that he has been having some night sweats, cough and dyspnea.  A November 2008 computed tomography (CT) scan of the chest did not indicate any active disease.  The medical provider found upon examination of the Veteran that there are decreased breath sounds bilaterally but without rales, wheezes, or rhonchi.  In November 2008 the medical provider also reviewed a PFT which showed a combination of moderate to severe airflow obstruction and mild restriction.  The medical provider found that the Veteran is diagnostic of COPD with a minimal bronchospastic response.  The medical provider stated that the restrictive defect is probably due to previous surgery.  The VA provider found there was no evidence of reactivation of coccidioidomycosis and the Veteran has been unable to produce any sputum for culture.  The medical provider suspected that the Veteran's low-grade cough and minimal sputum production is due to chronic bronchitis rather than reactivation of coccidioidomycosis.  In November 2008 the medical provider administered a PFT and found that the study was consistent with coexisting COPD (moderate to severe) and mild restrictive lung disease.  

In November 2008 private medical records, the Veteran reported a history of night sweats, cough, and fatigue.  

At the April 2009 VA examination, the Veteran reported that he does not experience weight loss or anorexia.  The Veteran reported that he does have a chronic cough with white sputum.  The VA examiner found there is no re-activation of the coccidioidomycosis infection currently.  

In VA records from January 2010 to February 2010, the Veteran reported no fever, weight loss, or night sweats.  It was noted that the Veteran's lungs have good air entry and clear auscultation and percussion.  

Private treatment records from June 2010 to December 2010 do not reference the Veteran's treatment for or complaints related to the chronic lung disease.  In a June 2010 private record, the Veteran reported mild shortness of breath, no fever, no chills, and no night sweats.  

AT the January 2012 VA examination, the Veteran reported that he experienced a chronic cough two to three times a day with four to five coughs per episode.  The Veteran stated that he almost all the time brings up sputum that is tan colored with occasional flecks of blood two to three times a week.  The Veteran stated that he also has shortness of breath with moderate exertion when walking stairs or walking briskly.  The Veteran denied fever or chills.  The Veteran reported that he occasionally wakes at night with sweating, but the Veteran does not have to change his sheets or shirt a result of the night sweat.  The Veteran stated that the night sweats started after he had a pacemaker placed.  The Veteran stated that he is not on any current medications for the respiratory system.  

The January 2012 examiner noted that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner indicated that the mycotic lung disease was a chronic pulmonary mycosis, healed and inactive mycotic lesions with occasional productive cough, occasional minor hemoptysis, and night sweats.  The PFT was performed and accurately reflect the Veteran's current pulmonary function.  The examiner indicated that the Veteran's Forced Vital Capacity (FVC) percentage most accurately reflected the Veteran's level of disability, which was found to be 55 percent.  The Veteran refused to complete post-bronchodilator testing.  The examiner took a sputum culture.  The examiner found that the Veteran's respiratory condition impacted the Veteran's ability to work.  The January 2012 examiner requested an infectious disease consultation.  The VA staff physician of infectious diseases found that the Veteran has some element of active coccidioidomycosis.  However, the staff physician stated that it is not clearly symptomatic and antifungal therapy is not mandated.  

The January 2012 examiner's impression was that the Veteran had multiple pulmonary conditions that contribute to current pulmonary complaints of cough and occasional hemoptysis.  The examiner stated that it is not possible to say beyond mere speculation how much each of these conditions is contributing to these symptoms.  Per the infectious disease consultation, the Veteran's pulmonary cocci are not clearly symptomatic.  Because the reported symptoms are typical of the Veteran's COPD/Chronic bronchitis this condition is clearly contributing to and is the primary cause of the Veteran's reported symptoms.  The examiner further stated that because the Veteran's cocci titers confirm mild active coccidioidomycosis, it is possible the cocci is contributing to the symptoms of cough/hemoptysis, however the contribution is likely small and less than that of the COPD/Chronic bronchitis based on the minimal chest X-ray findings for cocci and relatively low titer levels.  The examiner also stated that the Veteran's sweating at night would not be classified as true night sweats because the Veteran does not get drenched and does not change clothes or sheets.  Therefore, the night sweats are not considered a representation of active cocci.  The examiner also addresses the Veteran's reported symptom of shortness of breath.  The examiner stated that the Veteran has a known severe reduction in cardiac function with an ejection fraction (EF) of 15 to 20 percent with cardiologist noting New York Heart Association (NYHA) Class III symptoms.  This means the Veteran has significant shortness of breath with exertion as a result of his comorbid condition of CAD with cardiomyopathy and severe left ventricular (LV) dysfunction.  PFT confirms mild obstruction and mild restriction which suggest minimal symptoms likely from all pulmonary sources.  Although some minor contribution to shortness of breath based on pulmonary condition of cocci cannot be excluded, the primary condition causing the Veteran's shortness of breath is his severe cardiac condition.  The Veteran was not started on medical treatment for cocci at the January 2012 VA examination as the medication for cocci are likely to interact/interfere with the medication the Veteran takes for his heart condition and because it is felt his pulmonary symptoms are primarily related to his COPD/Chronic Bronchitis.  It is hoped that the Veteran's immune system will keep the cocci in check.  The examiner stated that the Veteran appears to be one of the people recognized in medical literature who have a chronic low grade cocci infection.  The examiner concluded that at the time of this examination it appears that the Veteran has minimal symptoms directly related to cocci or its residuals.  

In June 2013 private records, the Veteran complained of a moderate cough with green sputum, chest pain, shortness of breath, night sweats, chills, and feeling cold and hot.  The medical provider could not exclude active valley fever.  In October 2013 private records, the examiner found that the Veteran's respiratory effort was unlabored, auscultation had no wheezing or rhonchi and breath sounds normal and rales/crackles, right base.  In private records dated in November 2013 and August 2014, the examiner noted that the Veteran's lung's respiratory effort was unlabored, auscultation had no wheezing, rales or crackles, or rhonchi and breath sounds normal.  In August 2014 private records, the Veteran reported complaints of cough, dried blood, brownish green phlegm for four to five days, cough with blood, having hemoptoic sputum, rapid rhythm, and no fever.  

In other August 2014 private records, there was an indication of hemoptysis.  In September 2014 the Veteran reported that he had a burning sensation in the chest, heaviness of the chest, shortness of breath, but no nausea, no vomiting, no sweating, no diarrhea, no dysuria, and no more than usual cough.  On physical examination in September 2014 the medical provider found that the lungs were clear to auscultation bilaterally, the respirations were nonlabored.   In December 2014 the Veteran reported that he had shortness of breath associated with wheezing and cough.  The Veteran further stated that he had generalized fatigue and subjective fevers and chills.  The medical provider found that the Veteran was positive for shortness of breath.

In private records from December 2014, the examiner found that the Veteran experienced hemoptysis and that likely cocci still active.  In other private December 2014 records, the Veteran reported that he was experiencing a shortness of breath.  The Veteran admitted to some shortness of breath and is not normally on oxygen.  The Veteran denied wheezing, cough, chest pain, nausea, vomiting, diarrhea, fevers, chills, or sweats.  The medical provider found that the lungs had fair air movement throughout with no wheezes and no rales.  The medical provider assessed that the dyspnea was possibly from COPD exacerbation.  The Veteran was on antibiotics and breathing treatments.  The medical provider further noted that the Veteran was wheezing significantly.  The Veteran was ambulating, but his wheezing resolved totally.  The medical provider also found that with the CT scan, the Veteran was found to have lung mass for which he will need an outpatient workup.  On physical examination the medical provider found that the lungs had good air entry bilaterally, no more wheezing, and significant crackles diffusely.  

In December 2014 the Veteran states that the minor hemoptysis of cough has grown to three or four times a day and contains blood.  The Veteran states that chest X-rays show some damage and ultra sound of the lungs show lots of damage.

In private records dated in January 2015 and February 2015, the examiner noted that the Veteran's lung's respiratory effort was unlabored, auscultation had no wheezing, rales or crackles, or rhonchi and breath sounds normal.  In February 2015 private records, the Veteran reported that he has a cough and dyspnea.  In a follow-up appointment the Veteran reported that he was no longer dyspneic.  In February 2015 private emergency room records, the Veteran reported shortness of breath with respiratory distress although the Veteran was on oxygen at home.  In February 2015 a private provider noted that the Veteran had a rather abrupt onset of dyspnea and that this was also associated with hypertension.  The Veteran denied fever and chills.  The Veteran stated that he does have a cough.  The private provider further notes that the Veteran was dyspneic despite supplemental oxygen use and that the Veteran appeared to be moderately dyspneic and he had bilateral rhonchi.  The Veteran had diffuse wheezing.  

At the March 2015 VA examination, the Veteran reported that he has a chronic cough two to three times a day has episodes of cough with four to five coughs per episode.  The Veteran stated that he brings up sputum almost all of the time that is tan colored with occasional flecks of blood two to three times a week.  The Veteran also experiences shortness of breath with moderate exertion on stairs or brisk walking.  The Veteran stated that he is okay walking on flat surfaces.  The Veteran denied fever or chills.  The Veteran reported that he occasionally wakes at night with sweating but he does not have to change sheets or shirt but is able to go back to sleep.  The Veteran stated that the night sweats started after he had a pacemaker placed.  The Veteran stated that precipitating factors of drinking milk will bring on the cough, coughs more in damp and wet weather and in cold air.  The examiner found that the Veteran has chronic pulmonary mycosis, occasional productive cough, occasional minor hemoptysis, and requires suppressive therapy.  The examiner further opined that the veteran has chronic mycotic coccidioidomycosis and is in need of indefinite treatment.  

The Board finds that the criteria for an increased rating of 100 percent for residuals of coccidioidomycosis have not been met.  The record does not demonstrate persistent fever or weight loss.  Rather, the Veteran consistently denied fevers and weight loss was not shown.  Regarding night sweats and massive hemoptysis, the Veteran has been reporting that he sweats at night and hemoptysis since 2004.  But massive hemoptysis has not been shown by the Veteran or the medical evidence.  The April 2007 VA examiner found there was moderate intermittent hemoptysis.  The May 2008 VA examination, the Veteran reported hemoptysis every 2 to 3 months.  At the 2012 VA examination, there was blood 2 to 3 times per week.  In a December 2014 private record, the Veteran reported blood 3 to 4 times per day, but this report is outweighed by the remainder of the reports for the entire appeal period.  The 2015 VA examiner found minor hemoptysis based on the Veteran's reports of blood 2 to 3 times per week.  Accordingly, the Board finds that massive hemoptysis is not shown. 

Furthermore, the Veteran reported night sweats throughout the appeal period. The Veteran is competent to provide testimony regarding that which he has actually observed and is within the realm of his personal knowledge, such as coughing up blood and sweating at night.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  But his testimony is not competent to establish medical determinations such as massive hemoptysis or night sweats as medical terminology - those are complex determinations that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (determining whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).  Regardless, his testimony is outweighed by the 2012 VA examiner's findings that the Veteran's sweating at night does not classify as "night sweats" associated with the infectious process.  The examiner reasoned that the Veteran does not get drenched and does not change clothes or sheets therefore, the symptoms would not be classified as true night sweats and are not considered a representation of active cocci.  Although at times during the appeal period, the Veteran reported changing a t-shirt due to sweating, but not the sheets, and the 2012 VA examiner reviewed the claims file prior to making this determination.  Accordingly, the Board accords significant value to this finding.  Thus, although there is chronic pulmonary mycosis, there is not persistent fever, weight loss, night sweats, or massive hemoptysis.

In light of the foregoing, the Board concludes that the evidence reflects that residuals of coccidioidomycosis do not warrant an increased disability rating under DC 6835.  


ORDER

Entitlement to a rating in excess of 50 percent for service-connected residuals of coccidioidomycosis is denied.  


REMAND

Regarding the issue of entitlement to TDIU, the Board finds that remand is necessary to obtain an opinion.  The Board notes that this issue is not moot, despite the grant of a 100 percent evaluation for the service-connected coronary artery disease.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are coronary artery disease, rated as 60 percent as of August 13, 2004, 100 percent as of November 18, 2004, 60 percent as of March 1, 2005, and as 100 percent as of April 18, 2011; the lung disorder, rated as 30 percent from June 1, 1989 and 50 percent from January 26, 2007; bilateral hearing loss, rated as 20 percent as of January 26, 2007, and a thoracotomy scar and sternal scar, both rated as noncompensable.  The Veteran's combined rating is 70 percent as of August 13, 2004, 100 percent as of November 18, 2004, 80 percent as of January 26, 2007, and 100% as of April 18, 2011.  Thus, for at least part of the time period on appeal the Veteran met the scheduler criteria for TDIU. 

The evidence of record demonstrates that the Veteran drove trucks for 30 years after service discharge.  There is no opinion regarding the impact of the severity of the disabilities on employability.  This must be done on remand.

While on remand, additional information should be sought from the appellant.  VA sent correspondence to the Veteran in December 2015 and March 2016 regarding employment history.  However there was no response from the Veteran.  In light of the Veteran's death in May 2016, the Board recognizes that the Veteran may have been incapacitated or unable to respond during that time.  Also, as stated in the July 2015 remand, the Veteran may have moved and did not receive the December 2015 or March 2016 correspondence regarding development of the TDIU claim.  Accordingly, this correspondence shall be sent to the appellant to obtain evidence to substantiate the claim prior to adjudication of the claim.  

Finally, remand is required regarding consideration for an extraschedular evaluation.  The Veteran has claimed throughout the appeal period that he has chest pain.  The April 2007 VA examiner opined that the brief right sided chest pains are at least as likely as not caused by or a result of original surgical treatment of his granulomatous caseation lung disease currently known as residuals of coccidioidomycosis.  The examiner reasoned that although surgery is remote in time, the chest pain is consistent with a chest wall source from the right side.  These symptoms are not considered in the assigned diagnostic code.  Although it is not clear that these symptoms caused marked interference with employment, because the Board has directed development regarding the Veteran's claim for TDIU, it is "premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  While on remand, this issue must be referred to the Director of Compensation Service.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  The AOJ should provide the appellant notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the appellant and notice of what part VA will attempt to obtain.  

3.  After the above development has been completed, obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  The report from this survey must include comments on the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The social worker must set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work from January 2007 (the date of the claim) until the Veteran's death in May 2016.  

The examiner shall specifically determine if the Veteran was unemployable on or after April 18, 2011 due to a combination of the Veteran's service-connected residuals of coccidioidomycosis, bilateral hearing loss, and scars, but not the coronary artery disease.  

4.  Refer the issue of entitlement to an extraschedular rating for the service-connected coccidioidomycosis to the Under Secretary for Benefits or the Director of Compensation Service.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim, to include entitlement to TDIU on a scheduler and extraschedular basis.  If action remains adverse to the appellant, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


